PER CURIAM:
Larry Ardinger appeals the district court’s order granting summary judgment in favor of Washington County, Maryland, and the Board of County Commissioners of Washington County, Maryland, on Ardinger’s sexual harassment, gender discrimination and retaliation claims brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Ardinger v. Washington County, No. 1:05-cv-01029AMD (D.Md. Jan. 23, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.